Opinion of the Courts delivered by


Nupton, Judge.

This was an action by petition in debt. The note is J 1 . set forth m the petition, and the date is “March 2nd. 1840.” The note given in evidence, it appears from the bill of exceptions, was dated “March 4thbut the hand writing being somewhat indistinct, the court, upon inspection, refused to exclude it for variance, and found a verdict for the plaintiff.
The defendant, before the objection to the note was disposed of, offered to show by testimony, that the true date of the note was “March 4th.” It appears from the bill of exceptions taken in this case, that the date of the note was not very clearly written; and it became a tion whether the figure 4 or 2 was really designed by the penman. The court, however, upon inspection, was sat- ‘ . r r 7 isfied, and refused to hear evidence upon the matter, A facsimile of the note is preserved in the bill of exceptions.
\xrL jt .i r- , n W hether the figure used was a 2 or a 4, was a matter of inspection; and the circuit court having satisfied itself, it is difficultto seehowthis court can pronounce that opinion m, . , i-,,, erroneous, ihe circuit judge had the original before him, and this court has not the same means of arriving at a correct conclusion. The judgment of that court will i a. j. be affirmed.